Title: From Thomas Jefferson to William Wishart, 9 September 1780
From: Jefferson, Thomas
To: Wishart, William



Sir
Richmond Sepr. 9. 1780.

The french Consul the Chevalier D’Anmours goes to take the post lately occupied by Major Galvan. He will require the same attention, which I prayed you to shew the former gentleman. You will be pleased to furnish him with a guard of twelve men with proper officers from your militia or the ranging company as you find best. I must also desire you to use your utmost endeavours to raise six or eight men to furnish their own horses and do the duty of lookouts, the whole to be subject to the orders of the Council. I furnish him with authority to call on any person having public provisions to furnish himself, guard and horsemen with provisions and forage. The distance between us rendering it difficult to give new directions on any particular emergency I must beg the favor of you to consider it as [an] intention that every aid shall be furnished which the Cheva: D’Anmours shall desire and that you would use those diligent exertions in furnishing them, a confidence in which occasions the present reliance on you. I am sir with great respect, Your most ob: & mo: hble servant,

T. Jefferson

 